Citation Nr: 0946903	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hand 
disability, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for bilateral foot 
disability, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to 
February 1972.  He received the Vietnam Service Medal and the 
Vietnam Campaign Medal.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

During the pendency of the appeal, the Veteran was granted 
nonservice-connected pension; therefore, that issue is no 
longer for appellate consideration.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam from 
August 1970 to February 1972.

2.  The competent evidence of record does not demonstrate 
that the Veteran engaged in combat with the enemy.

3.  There is no competent evidence of record corroborating 
the alleged in-service stressors identified by the noncombat 
Veteran.

4.  The competent clinical evidence of record does not 
establish that the Veteran has bilateral hand disability.

5.  The competent clinical evidence of record does not 
establish that the Veteran has bilateral foot disability.

6.  There is no evidence of record which establishes that the 
Veteran's left shoulder disability is causally related to 
active service.


CONCLUSION OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1154, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  Bilateral hand disability was not incurred in, or 
aggravated by, active service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

3.  Bilateral foot disability was not incurred in, or 
aggravated by, active service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

4.  Left shoulder disability was not incurred in, or 
aggravated by, active service, nor may arthritis be presumed 
to be so incurred or aggravated. §§ 101, 1101, 1110, 1112, 
1113, 1137, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In VA correspondence in April 2006, VA informed the Veteran 
of what evidence was required to substantiate his claims, and 
of his and VA's respective duties for obtaining evidence.  In 
addition, the correspondence informed the Veteran of the 
criteria for assignment of a disability rating or an 
effective date, in the event of award of the benefits sought, 
as required by the Court in Dingess/Hartman.  This 
information had also previously been provided to the Veteran 
in correspondence dated in March 2006.

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial 
October 2006 AOJ adjudication denying the claims, the timing 
of the notice complies with the express requirements of the 
law as found by the Court in Pelegrini.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service personnel records, service treatment 
records (STRs), and VA treatment records.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claims, and the statement of his mother.  In his 
substantive appeal, dated in April 2008, the Veteran averred 
that he was in the process of obtaining additional physician 
statements to support his PTSD claim.  No such statements 
have been received to date.  The evidence of record includes 
a June 2008 VA mental examination.  No private medical 
records regarding PTSD are contained in the claims file; 
moreover the Veteran did not indicate that any future 
statements would be from a private doctor.  The evidence of 
record also contains a VA medical note which reflects a March 
2004 diagnosis of PTSD; however, medical records pertaining 
to that diagnosis are not associated with the claims file.  
The Board finds that a remand for VA to attempt to obtain 
these records is not necessary.  Due to the Board's finding 
that the Veteran did not engage in combat with the enemy in 
Vietnam, and his alleged stressors have not been verified, 
the Board finds that VA examination records regarding a 
diagnosis based on unverified stressors, is not probative.

The Board has considered whether the Veteran should be 
scheduled for VA examinations and medical opinions regarding 
a possible relationship between the left shoulder, bilateral 
hand, and bilateral foot disabilities at issue and the 
Veteran's military service.  The Secretary's obligation under 
38 U.S.C. § 5103A(d) to provide the Veteran with a medical 
examination or to obtain a medical opinion occurs when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
79 (2006).

With regard to the Veteran's left shoulder disability, the 
Board finds that the evidence of record does not provide an 
indication that his current bilateral shoulder degenerative 
joint disease may be associated with the Veteran's service.  
With regard to the Veteran's claim for bilateral foot 
disability and bilateral hand disability, the Board finds 
that there is no competent evidence of a current disability 
for either the hands or the feet.  Therefore the Board finds 
that VA opinions with regard to these disabilities are not 
necessary. McLendon, supra.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  



Legal Criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  Where, however, VA determines that the 
Veteran did not engage in combat with the enemy, or that the 
Veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the Veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the Veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year following active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In addition, VA regulations provide that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2009).  A 
Veteran who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Finally, establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993), see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
Veteran's clam, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 
(2009).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

PTSD

The first element of a claim for service connection is 
evidence of a current disability.  The record reflects that 
the Veteran has been diagnosed with PTSD.  (See March 2007 VA 
triage notes and June 2008 VA examination report.)  The Board 
finds that these diagnoses cannot be relied upon because they 
are based on stressors that were not supported by credible 
evidence of record.  The diagnoses were based on unconfirmed 
history as reported by the Veteran, which the Board is not 
bound to blindly accept.  See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (noting that where a Veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of a 
Veteran's service).  The question of whether he was exposed 
to a stressor in service is a factual determination, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, supra.; Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  Whether the evidence establishes the occurrence 
of stressors is a question of fact for VA adjudicators, and 
whether any stressors that occurred were of sufficient 
gravity to cause or to support a diagnosis of PTSD is a 
question for medical professionals.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997).

A review of the official military documentation contained in 
the Veteran's claims file is unremarkable for evidence 
suggesting he affirmatively engaged in combat activity 
against enemy forces, as contemplated by VA regulations.  His 
DD Form 214 does not reflect that he received any decorations 
or medals indicative of involvement in combat or service in 
Vietnam.  His military occupational specialty is listed as a 
radio operation.  He contends, and the record establishes, 
that while in Vietnam, he also was the animal husbandry 
advisor to Vietnamese Navy bases.  Because there is 
insufficient evidence of combat, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

The Veteran reported several stressors to the March 2007 and 
June 2008 VA examiners.  First, he reported to the March 2007 
examiner that while in Vietnam, he saw Korean people who were 
crucified on crosses by the Vietnamese, and that their bodies 
were "blown up and split open".  He reported to the June 
2008 examiner that while in Vietnam, in approximately 1967, 
he saw Vietnamese bodies hung on bamboo crosses by the Korean 
army, and that said bodies were split open, oozing, and 
stinking.  The Board notes that the Veteran's service 
personnel records establish that he was in Vietnam between 
August 1970 and February 1972, and that he was not in Vietnam 
in 1967.  In a statement dated in June 2006, the Veteran 
avers that this incident occurred in March 1971.  Based on 
the above, the Board finds that the Veteran has provided 
insufficient information for VA to attempt to verify this 
stressor.

Second, the record reflects that the Veteran informed the 
March 2007 VA examiner that he had been in  truck loaded with 
supplies when he "got in the middle of a Korean convoy."  
He further reported that the convoy was ambushed by the 
Vietnamese and his truck went off the road.  The evidence 
reflects that he reported to the June 20008 VA examiner that, 
while on convoy, in 1971, at the age of 19, he became caught 
in the middle of combat between Korean soldiers and North 
Vietnamese.  He further stated that he heard bullets and his 
jeep was then driven over a cliff and he injured his 
shoulder.  There is no medical evidence of record that the 
Veteran injured his shoulder in Vietnam.  The Veteran's STRs 
reflect that he complained of a "dull achy" in his left 
shoulder in March 1970, while he was stationed in Alaska.  

Third, the evidence of record reflects that the Veteran 
reported to the March 2007 examiner that he had been "mugged 
a number of times by Vietnamese people."  The June 2008 VA 
examination report reflects that he reported frequently being 
stopped while on a motorcycle during an attempted mugging; 
however, "if he showed his weapon, he was left alone."  The 
June 2008 report also reflects that the Veteran reported 
that, while in Vietnam, he was fired upon, every day, for a 
year, while traveling the same road.

In addition, the Veteran reported to the March 2007 and June 
2008 VA examiners that he had nightmares about driving over 
two children, but that he has no memory of this actually 
occurring. 

The Veteran also avers additional stressors in his statements 
to VA.  In a statement, received in April 2008, the Veteran 
avers that in July 1969, at the age of 19, he was stationed 
in Saigon.  He further avers that while in Saigon, he was 
severely beaten by twelve Vietnamese "hoods".  The Board 
notes that the evidence of record establishes that in July 
1969, at age 19, the Veteran was stationed in Alaska.  As 
noted above, the record reflects that the Veteran served in 
Vietnam from August 1970 to February 1972.  The Veteran's 
offer of an incorrect date and age, makes it impractical for 
VA to attempt to verify the alleged stressor.  Furthermore, 
the Veteran's STRs are negative for any complaint of, or 
treatment for, injuries related to a beating, even though he 
contends that he had to have ten stitches in his head due to 
the beating. (See statement received in March 2006).  

The Veteran also avers that when he went to Qui Nhon Navy 
Base, twenty members of a Army lookout post were killed.  He 
does not make any statement as to the date of the alleged 
incident, how the individuals were killed, whether he was in 
the near vicinity of the killings, or if those killed were 
members of the American, Vietnamese, or Korean Army.  The 
Board finds that he has provided insufficient information as 
to this claimed stressor for VA to attempt to verify it.

A February 2008 VA memorandum reflects a formal finding of a 
lack of information required to corroborate stressors 
associated with a claim for service connection.  For the 
reasons noted above, the Board finds that the Veteran has 
provided insufficient evidence for VA to attempt to confirm 
any such alleged stressors.

Without the combat presumption, there is insufficient 
evidence to support the Veteran's claim.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that that there is no independent evidence to corroborate the 
Veteran's statements as to the occurrence of his claimed 
stressors, and the PTSD diagnosis of record is not probative. 

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the Veteran has PTSD related 
to his active military service.  In the absence of an 
independently confirmed in-service stressor, the Board finds 
there is no basis for granting service connection for PTSD.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Left Shoulder Disability

As noted above, the first element of a claim for service 
connection is evidence of a current disability.  An October 
2006 radiology report reflects an impression of osteopenia of 
the bones of shoulders bilaterally and marked arthritic 
changes bilaterally at the acromioclavicular joint surfaces.  
A June 2008 VA medical examination report reflects a 
diagnosis of degenerative joint disease of the bilateral 
shoulders; therefore, the Board finds that the first element 
has been met.  

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  As noted above, the Veteran avers that he injured 
his shoulder while in Vietnam when the jeep in which he was 
riding went over a cliff.  In a statement, received in April 
2008, the Veteran states that he received minor injuries from 
this incident.  The Veteran's STRs are negative for any 
shoulder injury in Vietnam, and negative for any jeep 
accident in Vietnam or elsewhere.  An STR, dated in March 
1970, while the Veteran was in Alaska, reflects that the 
Veteran complained that his arm hurt.  He described a "dull 
achy" in his left shoulder.   The examiner noted that upon 
examination, the shoulder was normal.  The STRs reflect that 
the next month the Veteran was seen for complaints of foot 
problems, but there is no mention of any complaints of his 
shoulder.  The report of medical examiner for separation 
purposes, dated in February 1972, reflects that, upon 
clinical examination, the Veteran's upper extremities were 
noted to be normal. 

The third element of a claim for service connection is 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  The Board finds that 
the third element has not been met.  There is no competent 
clinical evidence which relates the Veteran's current left 
shoulder disability to active service.

Moreover, the Veteran has not claimed continuity of 
symptomatology.  To the contrary, in his claim, filed in 
February 2006, the Veteran reported that his left shoulder 
disability began in 2003, which is more than 30 years after 
separation from service.  He further averred that he had not 
been treated at any medical facility, or by any doctor.  The 
earliest clinical evidence of a complaint regarding the left 
shoulder is an October 2006 VA medical record which states 
that the Veteran had a complaint of pain in his left shoulder 
for "the past several years."  The June 2008 VA examination 
report reflects that the Veteran reported to the examiner 
that he did not have any problems, post service, with his 
left shoulder until 1990, or approximately 18 years after 
separation from service, and that it had been painful for the 
last ten years.  In the absence of demonstration of 
continuity of symptomatology, or a competent clinical opinion 
relating the current left shoulder disability to service, the 
initial clinical demonstration of left shoulder disability in 
2006, approximately 34 years after separation from service, 
is too remote to be reasonably related to service.  

Based on the foregoing, the Board finds that the competent 
credible evidence of record does not reflect continuity of 
symptomatology, or a causal relationship between the 
Veteran's active service and current left shoulder 
disability.  There is no competent credible medical evidence 
that the Veteran's current left shoulder disability is 
causally related to a dull achy shoulder in March 1979, or 
any event in active service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and service 
connection is not warranted.  Gilbert, supra.


Bilateral Hand disability

In his claim, received in February 2006, the Veteran avers 
that he has left and right hand pain.  In a statement 
received in June 2006, the Veteran averred that in 1985, he 
experienced a growth on his left hand.  He further stated 
that "it would crust over and lasted approximately a year 
when it burst open", oozed pus-like fluid and disappeared.  
The Board notes that this was approximately 13 years after 
separation from service. 

The Veteran contends, in a statement received in March 2006, 
that while in Vietnam, he was exposed to Agent Orange, and 
that his "hands or feet would develop a crusty rash type of 
crud with like blisters that doesn't ever seem to dry up and 
can take up to a year to do so."  The Veteran's STRs are 
negative for any complaints of, or treatment for, problems 
related to his hands. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.   The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted. Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).   

A June 2008 VA examination report reflects that, upon 
clinical examination, the Veteran had no skin abnormality.  
In addition, there was no right or left hand impaired 
strength or dexterity of the hands, no angulation, no 
ankylosis, no amputation, no thumb disorder, no fracture, and 
no hand problem.   

A January 2009 VA dermatology consult note reflects a history 
of scattered inflammatory papules, but had no lesions were 
noted on the date of the examination.  The examiner noted a 3 
mm flat scar on the Veteran's left thigh and a small pink 
papule on his upper arm.  No other lesions were noted.  The 
examiner opined that it does not appear that the lesions are 
related to infection or arthropod bites or other systemic 
conditions based on history.  

The Board acknowledges that the Veteran's DD 214 reflects 
that he served in the Republic of Vietnam.  As such, it is 
presumed that he was exposed to an herbicide agent.  See 
38 C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence 
does not exist to rebut that presumption.  However, the 
evidence of record does not reflect that he has any current 
disease of the hands, to include any of the diseases listed 
in 38 C.F.R. § 3.309(e).  

Without evidence of a current disability, the analysis must 
end and service connection may not be granted, either under a 
presumptive basis or direct causation basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection is not warranted.  Gilbert, supra.

Bilateral Foot disability

The Veteran, in a statement received in June 2006, averred 
that in 1990, he experienced a growth on the second toe of 
his right foot similar to the growth he experienced on his 
left hand in 1985.  He contends that it bled every day and 
lasted approximately a year before it disappeared.  The Board 
notes that this was approximately 18 years after separation 
from service. 

An April 1970 STR reflects that the Veteran's little toe on 
his right foot was reddened.  The diagnosis was cellulitis.  
The toe was drained of some fluid, cleaned, and dressed, with 
direction for the Veteran to return in three or four days.  
An April STR, dated three days later, reflects the Veteran's 
toe was still sore.  The diagnosis was paronychia.  A portion 
of the nail was avulsed and packed with iodoform.  The 
Veteran was prescribed ampicillin and hot soaks of the toe. 

A June 2008 VA examination report reflects that, upon 
clinical examination, the Veteran had no skin abnormality.  
In addition, there were no left or right foot musculoskeletal 
symptoms, no flare-ups of foot disease, no abnormal findings 
of the feet, no deformities of the feet, and no evidence of 
flatfoot.

As noted above, a January 2009 VA dermatology consult note 
reflects no lesions on the Veteran's lower extremities and 
only one 3mm flat scar on his left thigh.  Without a current 
disability, service connection is not warranted.

The Veteran is presumed to have been exposed to Agent Orange 
due to his duty in Vietnam.  However, the evidence of record 
does not reflect that he has any current disease of the feet, 
to include any of the diseases listed in 38 C.F.R. § 
3.309(e).  Moreover, as the Veteran's toe problem was in 
April 1970, prior to his duty in Vietnam, it cannot be 
related to Agent Orange exposure in Vietnam. 

Without evidence of a current disability, the analysis must 
end and service connection may not be granted, either under a 
presumptive basis or direct causation basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection is not warranted.  Gilbert, supra.

Conclusion

The Veteran may sincerely believe that his PTSD and left 
shoulder disability are causally related to active service.  
In addition, he may sincerely believe that he has bilateral 
hand and bilateral foot disabilities.  The Board acknowledges 
that the Veteran is considered competent to report the 
observable manifestations of his claimed disabilities, such 
as pain and open sores. See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  Further, the Board acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements 
incredible, but that such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006.)  The Veteran, however, has not 
been shown to possess the requisite training or credentials 
needed to render a competent medical diagnosis or nexus 
opinion. Espiritu supra.  The Board finds that the competent 
credible medical evidence of record establishes that the 
Veteran does not have a bilateral hand or foot disability.  
In addition, there is no medical evidence of record which 
causally relates his PTSD or left shoulder disability to 
active service.  Therefore, service connection is not 
warranted for PTSD, bilateral hand disability, bilateral foot 
disability, or left shoulder disability.


ORDER

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) is denied.

2.  Entitlement to service connection for bilateral hand 
disability, to include as due to exposure to Agent Orange, is 
denied.

3.  Entitlement to service connection for bilateral foot 
disability, to include as due to exposure to Agent Orange, is 
denied.

4.  Entitlement to service connection for left shoulder 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


